Citation Nr: 0945302	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  07-14 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to compensable disability rating for service-
connected recurrent right great toe, ingrown toenail.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran had active duty service from November 1976 to 
November 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision by the 
Denver, Colorado, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

A videoconference hearing was held in October 2009, before 
the undersigned Acting Veterans Law Judge.  The transcript of 
the hearing has been associated with the claims folder.

This issue is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


REMAND

The Veteran is currently in receipt of a noncompensable 
rating for a recurrent right great toe, ingrown toenail.  He 
contends that the disorder is productive of pain and 
discomfort of a greater severity than what is contemplated in 
the noncompensable rating.

The Veteran testified at his October 2009 videoconference 
that all of his treatment was through the VA.  He initially 
had surgery on the right great toenail during service and has 
since had surgery on his recurrent right great toe, ingrown 
toenail at the VA about four times.  Each time they cut out 
his ingrown toenail but it continues to grow back.  He feels 
throbbing pain in his right great toe from where the nail 
keeps growing back.

The Veteran's recurrent right great toe, ingrown toenail is 
rated analogously under 38 C.F.R. § 4.118, Diagnostic Code 
(DC) 7899-7813, the criteria for scars.  The Board also notes 
that ingrown toe nails can be rated under 38 C.F.R. § 4.73, 
DC 5284, the diagnostic code for foot injuries.  The Veteran 
was most recently afforded VA examinations regarding his 
right ingrown toe nail in March 2006 and February 2008.  
Unfortunately, neither of these examination reports provide 
the pertinent information necessary to rate the Veteran's 
right ingrown toenail under either DC 7899-7813 or DC 5284.  

On remand, the Veteran should be afforded another VA 
examination for his right ingrown toe disorder and this 
examiner should note whether the recurrent right great toe, 
ingrown toenail condition, and any resulting scarring, is 
deep or superficial, whether it causes limited or painful 
motion, and whether the toenail/scarring is unstable.  The 
examiner should also note whether the effect of the recurrent 
right great toe, ingrown toenail. condition on the foot as a 
whole should be considered "mild," "moderate," 
"moderately severe," or "severe."

Finally, the Board notes that the March 2006 VA examination 
report shows X-ray evidence of osteoarthritic changes in the 
metatarsophalangeal articulation.  The VA examiner should 
also opine whether these osteoarthritic changes are related 
to the Veteran's service-connected recurrent right great toe, 
ingrown toenail condition.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a copy of any recent VA 
treatment records and associate with the 
claims file.

2.  After completion of the foregoing, 
schedule the Veteran for a VA examination 
to identify the current level of 
impairment resulting from his service-
connected recurrent right great toe, 
ingrown toenail condition.  The claims 
folder must be made available to the 
examiner for review in connection with 
the examination.  The examiner should 
fully describe the Veteran's 
symptomatology associated with his 
recurrent right great toe, ingrown 
toenail disability.  Specifically, 
indicate whether recurrent right great 
toe, ingrown toenail disability, and any 
resulting scarring, is deep or 
superficial, whether it causes limited or 
painful motion, and whether the 
toenails/scarring are unstable.  Further, 
the examiner should indicate whether the 
recurrent right great toe, ingrown 
toenail disability's effect on the foot 
as a whole should be considered "mild," 
"moderate," "moderately severe," or 
"severe."  Finally, the examiner should 
note the March 2006 VA examination 
reports finding of osteoarthritic changes 
in the metatarsophalangeal articulation 
and opine whether these changes are 
related to the Veteran's service-
connected recurrent right great toe, 
ingrown toenail condition.  

If a conclusion cannot be reached without 
resort to speculation, he or she should 
so indicate in the examination report.

3. After completing any additional 
necessary development the RO should 
readjudicate the appeal.  If the claim is 
still denied the RO must furnish the 
veteran and his representative with a 
Supplemental Statement of the Case (SSOC) 
and allow the Veteran an opportunity to 
respond.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not c100onstitute a 
0decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



